                    Case: 1:18-cr-00358 Document #: 34 Filed: 05/14/19 Page 1 of 8 PageID #:146




                                 UNITED STATES DISTRICT COURT
                                                           Northern District of Illinois


               UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                          v.

                 JAVIER GONZALEZ-LOZA                                                 Case Number:               l:18-CR-00358(1)

                                                                                      USM Number:                22801-424



                                                                                      D'Anthony V. Thedford
                                                                                      Defendant's Attomey


THE DEFENDANT:
E   pleaded guilty to count(s) two
                          count(s) which was accepted by the court.
EI pleaded nolo contendere to
E was found guilty on count(s) after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:
 Title & Section / Nature of Offense                                                                        Offense Ended           Count
 2l:841(a)(l), 2l:8al(b)(l)(A) Controlled Substance - Sell, Distribute, Or Dispense                         02t08t20r8              2




The defendant is sentenced as provided in pages 2 through 8 ofthis judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

E ttre defendant   has been found not guilty on count(s)

B   Count(s) One dismissed on the motion of the United States.

It is ordered that the defendant must notifu the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notiry the court and United States Attorney of material changes in economic circumstances.


                                                                                                  14,2019



                                                                                           Sig-natufe of Judge
                                                                                           Charles R. Norgle, United States

                                                                                           Name and Title of Judge

                                                                                            MAY     I 4 20lg
                                                                                           Date



                                                                       5'"ii,,r        i    r,*;?:03
                  Case: 1:18-cr-00358 Document #: 34 Filed: 05/14/19 Page 2 of 8 PageID #:147
ILND 2458 (Rev. 04/19/2019 Judgment in
                             a Criminal Case
Sheet 2 - Imprisonment                                                                     Judgment - Page 2 of D

DEFENDANT: JAVIER GONZALEZ-LOZA
CASE NUMBER: 1 : 18-CR-00358(1)
                                                               IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
10 years as to count 2


tr        The court makes the following recommendations to the Bureau of Prisons:

tr        The defendant is remanded to the custody of the United States Marshal.

tr        The defendant shall surrender to the United States Marshal for this district:

          tr
               as   notified by the United States Marshal.

               The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          tr         before 2:00 pm on

          tr         as   notified by the United States Marshal.

          tr         as   notified by the Probation or Pretrial Services Office.




                                                                      RETURN

I have executed this judgment       as   follows:




Defendant delivered on                                                                                            with a certified copy of this
judgment.




                                                                                        LTNITED STATES MARSHAL


                                                                                   By
                                                                                        DEPUTY UNITED STATES MARSHAL
                          Case: 1:18-cr-00358 Document #: 34 Filed: 05/14/19 Page 3 of 8 PageID #:148
ILND 245D (Rev. 04129/2019) Judgrnent in   a   Criminal Case for Revocation
Sneet: - superviseO

DEFENDANT: JAVIER GONZALEZ.LOZA
CASE NUMBER: 1 : 1 8-CR-00358(1)

        MANDATORY CONDTTTONS OF SUPERVTSED RELEASE PURSUANT TO                                                       18 U.S.C $ 3583(d)

Upon releasc from imprisonment, you shall be on supervised release for a term of:
ftve (5)'   C.   .


         You must report to the probation office in the district to which you are released within 72 hours of release from the custody of the
Bureau of Prisons. The court imposes those conditions identified by checkmarks below:
During the period ofsupervised release:
 tr (l)    you shall not commit another Federal, State, or local crime.
 A (2) you shall not unlawfully possess a controlled substance.
 tr (3) you shall attend a public, private, or private nonprofit offender rehabilitation   program that has been approved by the court,        if
              an approved program is readily available within a 50-mile radius of your legal residence. [Use for a first conviction of a
              domestic violence crime, as defined in S 3561(b).1
 tr     (4) you shall register and comply with all requirements of the      Sex Offender Registration and Notification Act (42 U.S.C. S
              169r3).
 E      (5)   you shall cooperate in the collection of a DNA sample if the collection of such a sample is required by law.
 tr     (6)   you shall refrain from any unlawful use of a controlled substance AND submit to one drug test within 15 days of release on
              supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use ofa controlled substance during
              each year of supervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant
              if reliable sentencing information indicates a low risk of future substance abuse by the defendant.l

   DISCRETIONARY CONDTTTONS OF SUPERVTSED RELEASE PURSUANT TO                                      18 U.S.C $ 3s63(b)   AND l8 U.S.C     S   3s83(d)

Discretionary Conditions        The court orders that you abide by the following conditions during the term of supervised release because such
                                -
conditions are reasonably related to the factors set forth in $ 3553(aXl) and (aX2XB). (C). and (D): such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in $ 3553 (aX2) (B). (O. and (D): and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified by checkmarks below:

During the period of supervised release:
 tr (1)          you shall provide financial support to any dependents ifyou are financially able to do so.
 tr Q)           you shall make restitution to a victim of the offense under $ 3556 (but not subject to the limitation of $ S63(e) or
                 g   3663A(cXlXA)).
 tr (3)           you shall give to the victims of the offense notice pursuant to the provisions of $85,  as follows:
 tr (4)          you shall seek, and work conscientiously at, lawful employment or, if you are not gainfully employed, you shall pursue
                 conscientiously a course of study or vocational training that will equip you for employment.
 tr (5)          you shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship
                 to the conduct constituting the offense, or engage in the following specified occupation, bus.11ess, or profession only to a
                 stated degree or under stated circumstances; (ifchecked yes, please indicate restriction(s)) ,*,.
 tr (6)          you shall not knowingly meet or communicate with any person whom you know to be engaged, or planning
                 to be engaged, in criminal activity and shall not:
                     tl visit the following type of places:
                     tr knowingly meet or communicate with the following persons:
                                                                                           '

 tr (7)          you shall refrain from E any or E excessive use of alcohol (defrned as E having a blood alcohol concentration
                 greater than 0.08; or EI        ), and from any use of a narcotic drug or other controlled substance, as defined in $ 102
                 of the Controlled Substances Act (21 U.S.C. S 80D, without a prescriptipn by a licensed medical practitioner.
 tr (8) you shall not possess a firearm, destructive device, or other dangerous weapon.
                              Case: 1:18-cr-00358 Document #: 34 Filed: 05/14/19 Page 4 of 8 PageID #:149
ILND 245D @ev.04129/2019) Judgnent in          a   Criminal Case for Revocation
Sheet 3   -   Supervised Release                                                                                                         Judement   -   Pase 4 of 8

DEFENDANT: JAVIER GONZALEZ-LOZA
CASE NUMBER: I : I 8-CR-00358(l)

 tr           (9) tr            you shall participate, at the direction of a probation officer, in a substance abuse treatment program, which may
                                include urine testing up to a maximum of 104 tests per year.
                        tr     you shall participate, at the direction of a probation officer, in a mental health treatment program, and shall take
                               any medications prescribed by the mental health treatment provider
                        tr    you shall participate, at the direction of a probation officer, in medical care; (if checked yes, please specifu:
                                  '.=:   .)
 tr           (10)      (intermittent confinement): you shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
                        intervals of time, totaling ' '  ,  [no more than the lesser of one year or the term of imprisonment authorized for the
                        offense], during the first year ofthe term ofsupervised release (provided, however, that a condition set forth in
                        S3563(bXl0) shall be imposed only for a violation of a condition of supervised release in accordance with $ 3583(e)(2)
                        and only when facilities are available) for the following period .
                                                                                               '
 tr           (l   l)    (community confinement): you shall reside at, or participate in the program of a community corrections facility
                        (including a facility maintained or under contract to the Bureau of Prisons) for all or part of the term of supervised
                        release, for a period of
                                                  =""'- months.
 tr           (12)       you shall work in community service         for     hours as directed by a probation officer.
 tr           (13)       you shall reside in the following place or    area:     , or refrain from residing in a specified place or area:
 tr           (14)       you shall refrain from knowingly leaving the federal judicial district where you are being supervised, unless
                        granted permission to leave by the court or a probation officer. The geographic area of the Northern District of
                        Illinois currently consists of the Illinois counties of Cook, DuPage, Grundy, Kane, Kendall, Lake, LaSalle, Will,
                        Boone, Carroll, DeKalb, Jo Daviess, Lee, McHenry, Ogle, Stephenson, Whiteside, and Winnebago.
 tr           (15)      you shall report to a probation offrcer as directed by the court or a probation officer.
 tr           (16) E you shall permit a probation officer to visit you E at any reasonable time or E as specified: ,
                          E at home                E at work                   E at school              E at a community               service location
                          E other reasonable location specified by a probation officer
                             tr
                         you shall permit confiscation of any contraband observed in plain view of the probation officer.
 tr           (17) you shall noti$ a probation officer withnT2  hours, after becoming aware of any change in residence, employer, or
                workplace and, absent constitutional or other legal privilege, answer inquiries by a probation offrcer. You shall answer
                truthfully any inquiries by a probation officer, subject to any constitutional or other legal privilege.
 tr       (18) you shall notiff a probation officer withinT2 hours if after being arrested, charged with a crime, or questioned by a law
                enforcement officer.
 tr       (19) (home confinement)
                        tr
                       (a)(i) (home incarceration) for a period of_ months, you are restricted to your residence at all times except for medical
                       necessities and court appearances or other activities specifically approved by the court.
                        tr
                       (a)(ii) (home detention) for a period of                   _
                                                                       months, you are restricted to your residence at all times except for
                       employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
                       appearances; court-ordered obligations; or other activities pre-approved by the probation officer.
                        tr
                       (a)(iii) (curfew) for a period of_ months, you are restricted to your residence every day.
                        tr
                       from the times directed by the probation offrcer; or E from       to  _ _.
                        tl
                       (b) your compliance with this condition, as well as other court-imposed conditions of supervision, shall be monitored
                       by a form oflocation monitoring technology selected at the discretion ofthe probation officer, and you shall abide
                       by all technology requirements.
                        El
                       (c) you shall pay all or part ofthe cost ofthe location monitoring, at the daily contractual rate, ifyou are financially
                       able to do so.
 tr       (20) you shall comply with the terms of any court order or order of an administrative process pursuant to the law of a State, the
                District of Columbia, or any other possession or territory of the United States, requiring payments by you for the support
                and maintenance of a child or of a child and the parent with whom the child is living.
 tr       (21) (deportation): you shall be surrendered to a duly authorized official of the Homeland Security Department for a
                determination on the issue of deportability by the appropriate authority in accordance with the laws under the Immigration
                and Nationality Act and the established implementing regulations. If ordered deported, you shall not remain in or enter the
                United States without obtaining, in advance, the express written consent of the United States Attorney General or the
                United States Secretary of the Department of Homeland Security.
 E        (22) you shall satisfu such other special conditions as ordered below.
                       Case: 1:18-cr-00358 Document #: 34 Filed: 05/14/19 Page 5 of 8 PageID #:150

ILND 245D (Rev.04l29D0l9) Judgment in   a   Criminal Case for Revocation
Street: - Supervtsed no

DEFENDANT: JAVIER GONZALEZ-LOZA
CASE NUMBER: I : I 8-CR-00358(1)
 tr (23) You shall submit your person, property, house, residence, vehicle, papers [computers (as defured in l8 U.S.C.        1030(eX1)),
              other electronic communications or data storage devices or media,] or offrce, to a search conducted by a United States
              Probation Officer(s). Failure to submit to a search may be grounds for revocation of release. You shall warn any other
              occupants that the premises may be subject to searches pursuant to this condition. An officer(s) may conduct a search
              pursuant to this condition only when reasonable suspicion exists that you have violated a condition ofyour supervision and
              that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
              reasonable manner.
 tr Q4)         Other:

SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO                               18 U.S.C.3s63(bx22) and 3583(d)
The court imposes those conditions identified by checkmarks below:

During the term ofsupervised release:
 tr (l)       if you have not obtained  a high school diploma or equivalent, you shall participate in a General Educational
               Development (GED) preparation course and seek to obtain a GED within the first year of supervision.
 tr Q)        you shall participate in an approved job skill-training program at the direction of a probation officer within the first 60
               days of placement on supervision.
 tr (3)       you shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off
              from employment, perform at          least hours of community service per week at the direction of the probation office until
              gainfully employed. The total amount of community service required over your term of service shall not exceed               '   l



              hours.
 tr (4)        you shall not maintain employment where you have access to other individual's personal information, including, but not
              limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.
 tr (5)        you shall not incur new credit charges or open additional lines of credit without the approval of a probation officer
               unless you are in compliance with the financial obligations imposed by this judgment.
 tr (6)        you shall provide a probation officer with access to any requested financial information requested by the probation
               officer to monitor compliance with conditions of supervised release.
 tr O          within 72 hours of any significant change in your economic circumstances that might affect your ability to pay
               restitution, fines, or special assessments, you must notiry the probation officer of the change.
 tr (8)        you shall file accurate income tax returns and pay all taxes, interest, and penalties as required by law.
 tr (9)        you shall participate in a sex offender treatment program. The specific program and provider will be determined by a
                probation officer. You shall comply with all recommended treatment which may include psychological and physiological
               testing. You shall maintain use of all prescribed medications.
                 tr You shall comply with the requirements of the Computer and Intemet Monitoring Program as administered by the
                        United States Probation Offrce. You shall consent to the installation of computer monitoring software on all
                         identified computers to which you have access and to which the probation offrcer has legitimate access by right or
                         consent. The software may restrict and/or record any and all activity on the computer, including the capture of
                        keystrokes, application information, Internet use history, email correspondence, and chat conversations. A notice
                        will be placed on the computer at the time of installation to warn others of the existence of the monitoring software.
                        You shall not remove, tamper with, reverse engineer, or in any way circumvent the software.
                 tr The cost of the monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject
                        to satisfaction of other financial obligations imposed by this judgment.
               tr       You shall not possess or use at any location (including your place of employment), any computer, external storage
                        device, or any device with access to the Internet or any online computer service without the prior approval of a
                        probation officer. This includes any Internet service provider, bulletin board system, or any other public or private
                        network or email system
               tr       You shall not possess any devicethatcouldbe used forcovertphotography withoutthe priorapproval ofaprobation
                        officer.
               tr       You shall not view or possess child pornography.      If the treatment provider determines that exposure to other
                        sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely to
                        assist the treatment process, such proposed conditions shall be promptly presented to the court, for a determination,
                        pursuant to 18 U.S.C. $ 3583(e)(2), regarding whether to enlarge or otherwise modiff the conditions of supervision
                        to include conditions consistent with the recommendations of the treatment provider.
                      Case: 1:18-cr-00358 Document #: 34 Filed: 05/14/19 Page 6 of 8 PageID #:151
ILND 2458 (Rev. 04/19/2019 Judgment in
                                 a Criminal Case
                        Penalties
Sheet 5 - Criminal Monetarv                                                                    Judsment - Paee 6 off

DEFENDANT: JAVIER GONZALEZ-LOZA
CASE NUMBER: 1 : l8-CR-00358(l)

                 tr      You shall not, without the approval of a probation officer and treatment provider, engage in activities that will put you
                        in unsupervised private contact with any person under the age of 18, and you shall not knowingly visit
                         locations where persons under the age of l8 regularly congregate, including parks, schools, school bus stops,
                         playgrounds, and childcare facilities. This condition does not apply to contact in the course of normal
                         commercial business or unintentional incidental contact
                 tr     This condition does not apply to your family  members:            [Names]
                 tr     Your employment shall be restricted to the judicial district and division where you reside or are supervised, unless
                        approval is granted by a probation officer. Prior to accepting any form of employment, you shall seek the approval of
                        a probation officer, in order to allow the probation offrcer the opportunity to assess the level of risk to the community
                        you will pose if employed in a particular capacity. You shall not participate in any volunteer activity that may cause
                        you to come into direct contact with children except under circumstances approved in advance by a probation offrcer
                        and treatment provider.
                 tr     You shall provide the probation officer with copies of your telephone bills, all credit card statements/receipts, and any
                        other financial information requested.
                 tr     You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that impose
                        restrictions beyond those set forth in this order.
 tr (10)         you shall pay to the Clerk of the Court any financial obligation ordered herein that remains unpaid at the
                 commencement of the term of supervised release, at a rate of not less than l0%o of the total of your gross earnings
                 minus federal and state income tax withholdings.
 tr    (l   l)   you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
                 prior permission of the court.
 tr 02)          you shall pay to the Clerk of the Court $t10,000 as repayment to the United States of government funds you received during
       the

       Division 6550 Telecom Orive lndianapolis, lN 46258,
 tr (13) You shall observe one Reentry Court session, as instructed by your probation officer.
 tr (14) Other:
                      Case: 1:18-cr-00358 Document #: 34 Filed: 05/14/19 Page 7 of 8 PageID #:152
ILND 2458 (Rev. 04/19/2019 Judgment in   a   Criminal Case
                          Penalties
Sheet 5 - Criminal Monetary                                                                                                         Judgment   -   Page 7 of   I
DEFENDANT: JAVIER GONZALEZ-LOZA
CASE NUMBER: 1 : l8-CR-00358(l)




                                                  CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                    Assessment       IVTA Assessmenf*                            Fine                  Restitution
 TOTALS                                                  s100.00                     $.00                        $.00                               $.00



 tr     The determination of restitution is deferred until              . An Amended Judgment in a Criminal Cqse 1tO zlsClwill be entered after such
        determination.
 tr     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. S 3664(i), all nonfederal
       victims must be paid before the United States is paid.




      tr         Restitution amount ordered pursuant to plea agreement $

      tr         The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
                 before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. S 3612(f). All of the payment options on Sheet
                 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. $ 3612(g).
      A          The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                 A               the interest requirement is waived for the "buy money''.

                 tl              the interest requirement for      the        is modified as follows:

      tr         The defendant's non-exempt assets,          if any, are subject to immediate execution to satisfy any outstanding restitution or fine
                 obligations.

      * Justice for Victims of Trafficking Act of 2015, Pub. L. No. I 14-22.
      * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and             ll3A   of Titte 18 for offenses committed
      on or after September 13,1994, but before April23,1996.
                    Case: 1:18-cr-00358 Document #: 34 Filed: 05/14/19 Page 8 of 8 PageID #:153
ILND 2458 (Rev.04ll9l20l9) Judgment in   a   Criminal Case
Strro OiS.tr.Out.ofpry                                                                                                                   Judgr.nt- Pug€ of8
DEFENDANT: JAVIER GONZALEZ-LOZA
CASE NUMBER: 1 : 18-CR-00358(1)
                                                             SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:


       tr     Lump sum payment of            $        due immediately.


              tr        balance due not later       than        , or

              tr        balance due in accordance with         E   C,   E D, E   E, or   E   F below; or



Btr           Payment to begin immediately (may be combined with                 E   C, f1 D, or   E   F below); or


Ctr           Payment in equal                (e.g. weekly, monthly, quarterly) installments of        $       over   a   period   of   (e.9., months or years),   to
              cornmence           (e.g., 30     or 60 days) after the date of this judgment; or


       tr     Payment in equal         (e.g. weekly, monthly, quarterly) installments of $       over a period of                       (e.9., months or   years),to
              commence         (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or


E      tr     Payment during the term of supervised release will commence                within
                                                                                         (e.g., 30 or 60 days) after release from imprisonment.
              The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      E      Special instructions regarding the payment of criminal monetary penalties:
              The fine as well as any costs of incarceration and/or supervision are waived.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


tl     Joint and Several

Case Number                                           Total Amount                   Joint and Several                Corresponding Payee,   if
Defendant and Co-Defendant Names                                                     Amount                           Appropriate
(including defendant number)

**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.x*

tr     The defendant shall pay the cost ofprosecution.


tr     The defendant shall pay the following court cost(s):


tr     The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court cost
